      Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 1 of 47




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS




VLSI TECHNOLOGY LLC,

                Plaintiff,                   Civil Action No.:1:19-cv-00977-ADA

     v.

INTEL CORPORATION,

                Defendant.



                  DEFENDANT INTEL CORPORATION’S
               RESPONSIVE CLAIM CONSTRUCTION BRIEF
         Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 2 of 47




                                               TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1
II.    U.S. PATENT NO. 6,366,522 .............................................................................................1
       A.        Disputed Term: “regulate [regulating] at least one supply from a power source
                 and an inductance” (all claims) ................................................................................1
III.   U.S. PATENT NO. 7,292,485 .............................................................................................4
       A.        Disputed Term: “a capacitance structure” (claims 1, 12, 17) .................................4
       B.        Disputed Term: “precharging means for precharging the capacitance
                 structure to a predetermined voltage prior to a write operation for the second
                 line of memory cells” (claim 17) ...........................................................................11
       C.        Disputed Term: “first coupling means for coupling the power supply
                 terminal to the first power supply line during the write operation for the
                 second line of memory cells” / “second coupling means for coupling the
                 second supply line to the first capacitance structure during the write
                 operation for the second line of memory cells” (claim 17) ...................................12
                 1.         The Specification Does Not Support VLSI’s Proposed Construction
                            of a “Switching Circuit.”............................................................................14
                 2.         The Specification Supports Intel’s Proposed Constructions ......................16
                            a.         Intel’s proposed “first coupling means” ........................................16
                            b.         Intel’s proposed “second coupling means” ....................................18
       D.        Disputed Term: “decoupling means for decoupling the first power supply
                 line from the second line of memory cells during the write operation for the
                 second line of memory cells” (claim 17) ...............................................................18
IV.    U.S. PATENT NO. 7,606,983 ...........................................................................................20
       A.        Disputed Term: “indication of a [the] specified order” (claims 1, 9, 11) .............20
V.     U.S. PATENT NO. 7,793,025 ...........................................................................................23
       A.        Disputed Term: “storage device for storing priority level information”
                 (claims 1, 9) / “sets of priority levels in ... storage devices” (claim 17) ................23
       B.        Disputed Term: “priority level information associated with a [first/second]
                 system mode for each of the one or more interrupt requests” (claim 1) /
                 “priority level information associated with a [first/second] system mode”
                 (claim 9) .................................................................................................................27
       C.        Disputed Term: “providing a plurality of interrupt priority storage
                 devices … and providing a plurality of interrupt priority storage devices …”
                 (claim 1) .................................................................................................................33
VI.    U.S. PATENT NO. 7,523,373 ...........................................................................................35
       A.        Disputed Term: “means for providing the operating voltage to the memory
                 at a value at least as great as the minimum operating voltage in response to the



                                                                   i
Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 3 of 47




    operating value selected by the processor being below the minimum
    operating voltage” (claim 14) ................................................................................35




                                                ii
            Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 4 of 47




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Advanced Ground Info. Sys., Inc. v. Life360, Inc.,
   830 F.3d 1341 (Fed. Cir. 2016)..................................................................................................5

Bennett Marine, Inc. v. Lenco Marine, Inc.,
   549 F. App’x 947 (Fed. Cir. 2013) ..........................................................................................15

Berkheimer v. HP Inc.,
   881 F.3d 1360 (Fed. Cir. 2018)..................................................................................................8

Computer Docking Station Corp. v. Dell, Inc.,
  519 F.3d 1366 (Fed. Cir. 2008)............................................................................................3, 22

CVI/Beta Ventures, Inc. v. Tura LP,
   112 F.3d 1146 (Fed. Cir. 1997)..........................................................................................27, 28

Datatreasury Corp. v. Wells Fargo & Co.,
   2009 WL 1393068 (E.D. Tex. May 11, 2009) .....................................................................3, 21

Diebold Nixdorf, Inc. v. ITC,
   899 F.3d 1291 (Fed. Cir. 2018)............................................................................................7, 11

Eon Corp. IP Holdings v. Silver Spring Networks, Inc.,
   815 F.3d 1314 (Fed. Cir. 2016)................................................................................................21

ePlus, Inc. v. Lawson Software, Inc.,
   700 F.3d 509 (Fed. Cir. 2012)....................................................................................................8

Ergo Licensing, LLC v. CareFusion 303, Inc.,
   673 F.3d 1361 (Fed. Cir. 2012)....................................................................................15, 19, 20

Fonar Corp. v. Gen. Elec. Co.,
   107 F.3d 1543 (Fed. Cir. 1997)................................................................................................18

Grecia v. Samsung Elecs. Am., Inc.,
   780 F. App’x 912 (Fed. Cir. 2019) ............................................................................................5

Hitachi Consumer Elecs. Co. v. Top Victory Elecs. (Taiwan) Co.,
   2012 WL 5494087 (E.D. Tex. Nov. 13, 2012) ........................................................................15

IMS Tech., Inc. v. Haas Automation, Inc.,
   206 F.3d 1422 (Fed. Cir. 2000)..................................................................................................9




                                                                 iii
            Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 5 of 47




Intellectual Prop. Dev., Inc. v. UA-Columbia Cablevision of Westchester, Inc.,
    336 F.3d 1308 (Fed. Cir. 2003)................................................................................................17

K2M, Inc. v. OrthoPediatrics Corp.,
  2018 WL 2426660 (D. Del. May 30, 2018) ...............................................................................8

In re Katz Interactive Call Processing Patent Litig.,
    2008 WL 4865032 (C.D. Cal. Mar. 4, 2008) .............................................................................5

Laitram Corp. v. Rexnord, Inc.,
    939 F.2d 1533 (Fed. Cir. 1991)..................................................................................................8

MobileMedia Ideas LLC v. Apple Inc.,
  780 F.3d 1159 (Fed. Cir. 2015)................................................................................................17

nCAP Licensing, LLC v. Apple Inc.,
   2019 WL 2409666 (D. Utah 2019) ............................................................................................3

Nichia Corp. v. TCL Multimedia Tech. Holdings, Ltd.,
   2017 WL 5719267 (D. Del. Nov. 28, 2017) ..............................................................................6

NobelBiz, Inc. v. LiveVox, Inc.,
   2015 WL 225223 (N.D. Cal. Jan. 16, 2015) ........................................................................2, 21

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008)................................................................................................21

Rheox, Inc. v. Entact, Inc.,
   276 F.3d 1319 (Fed. Cir. 2002)............................................................................................3, 28

Scarborough v. Integricert, LLC,
   2015 WL 5099128 (W.D. La. Aug. 31, 2015) ...........................................................................5

Seachange Int’l, Inc. v. C–COR, Inc.,
   413 F.3d 1361 (Fed. Cir. 2005)..................................................................................................4

SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB,
   820 F.3d 419 (Fed. Cir. 2016)....................................................................................................8

Skky, Inc. v. MindGeek, s.a.r.l.,
   859 F.3d 1014 (Fed. Cir. 2017)..................................................................................................7

TIP Sys., LLC v. Phillips & Brooks/Gladwin, Inc.,
   529 F.3d 1364 (Fed. Cir. 2008)................................................................................................23

Tomita Techs. USA, LLC v. Nintendo Co.,
   594 F. App’x 657 (Fed. Cir. 2014) ..............................................................................15, 19, 20




                                                                 iv
            Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 6 of 47




Transocean Offshore Deepwater Drilling, Inc. v. Pac. Drilling, Inc.,
   2015 WL 3422410 (S.D. Tex. May 27, 2015) .........................................................................10

Trustees of Columbia Univ. in City of N.Y. v. Symantec Corp.,
   811 F.3d 1359 (Fed. Cir. 2016)................................................................................................36

Wasica Fin. GmbH v. Cont’l Auto. Sys., Inc.,
  853 F.3d 1272 (Fed. Cir. 2017)................................................................................................34

WhatsApp Inc. v. Intercarrier Commc’ns, LLC,
  2014 WL 5306078 (N.D. Cal. Oct. 16, 2014)..........................................................................18

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015) (en banc) ...................................................................5, 6, 9, 40

Statutes

35 U.S.C. §112, ¶ 6 ................................................................................................................ passim

Other Authorities

Academic Press Dictionary of Sci. and Tech ...................................................................................6

Am. Heritage Sci. Dictionary .......................................................................................................6, 8

Wiley Elec. and Elecs. Eng’g Dictionary.........................................................................................6




                                                                    v
          Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 7 of 47




I.      INTRODUCTION

        As Intel correctly predicted, the parties’ opening briefs reflect vastly different approaches

to claim construction. For each term, Intel’s brief identifies the specific meaning the term should

have, backed by a detailed explanation as to why the controlling intrinsic evidence requires that

construction. By contrast, for most terms, VLSI does not even say in its brief what it believes the

term should mean—beyond generic labels such as “plain and ordinary meaning” and

“definite.” And even when purporting to discuss the intrinsic evidence, VLSI entirely ignores the

most relevant disclosures in the patent and prosecution history—in which the patentees expressly

defined the scope of the alleged inventions and specific terms in dispute here, including via clear

descriptions of “the present invention” and disclaimers made to avoid invalidating prior art.

        That VLSI feels compelled to resort to these improper and unfair “hide-the-ball” tactics

only further underscores the merits of Intel’s proposed constructions. It also affirms more broadly

that constructions of these terms are needed to prevent VLSI from shielding its true positions until

trial, and then arguing to the jury that the terms cover things the asserted patents do not purport to

invent and/or that were previously disclaimed to obtain issuance of the asserted claims in the first

instance. Accordingly, for the reasons set forth below and in Intel’s opening brief, Intel’s proposed

constructions should be adopted.

II.     U.S. PATENT NO. 6,366,522

        A.     Disputed Term: “regulate [regulating] at least one supply from a power
               source and an inductance” (all claims)

                  Intel’s Construction                            VLSI’s Construction
      Regulate [regulating] at least one supply        Plain and ordinary meaning
      from an inductance connected to a power
      source, where the inductance is positioned
      between the power source and the
      regulating circuitry

        In its opening brief, Intel explained in detail how, during reexamination before the Patent


                                                   1
         Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 8 of 47




Office, the patentee (successfully) distinguished the ’522 patent from eight different prior art

references that disclose buck regulators—by clearly and repeatedly characterizing this limitation

as requiring “an inductance” that is both (1) connected to the power source and (2) positioned

between the power source and regulating circuitry, just as Intel has proposed here. Intel Br. at 3-

7. VLSI’s brief raises several arguments in response, none of which has merit.

       First, VLSI states that Intel’s construction “appears to conjure this limitation from thin

air.” VLSI Br. at 6. But as noted above and in Intel’s opening brief, Intel’s construction comes

directly from the reexamination history—in which the patentee overcame multiple prior art

rejections only by disclaiming buck regulator configurations in which an inductance is not

connected to the power source and does not sit between the power source and regulating circuitry.

Intel Br. at 3-7 (explaining how, in a buck regulator configuration, an inductance instead appears

after the regulating circuitry and is used to smooth the output of that circuitry); DX-6 [Apsel Decl.]

¶¶ 31-50. VLSI tellingly fails to even mention the reexamination history of its own patent—

presumably because it knows that disclosure is fatal to its position.

       Second, VLSI maintains that “Intel’s construction provides no insight into what it means

to ‘regulate at least one supply from a power source and an inductance.’” VLSI Br. at 6. Not so.

Again, Intel has proposed the precise meaning that the patentee attributed to that claim language

during reexamination. By contrast, VLSI argues that no construction is required and that “this

term should … be given its plain and ordinary meaning”—without ever hinting at what that

supposed meaning might be. Id. at 5. The reason for that silence is simple: at trial, VLSI

presumably wants to argue that the asserted claims cover the very type of buck regulator that the

patentee was forced to disclaim during reexamination. Intel’s proposed construction is required

to prevent VLSI from unfairly doing so. See NobelBiz, Inc. v. LiveVox, Inc., 2015 WL 225223, at




                                                  2
         Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 9 of 47




*13 (N.D. Cal. Jan. 16, 2015) (criticizing argument “that plain and ordinary meaning should apply

[that] fails to identify what that meaning is”); Datatreasury Corp. v. Wells Fargo & Co., 2009 WL

1393068, at *65 (E.D. Tex. May 11, 2009) (rejecting plaintiff’s argument for “plain and ordinary

meaning” construction that “fails to explain (1) what the plain and ordinary meaning is and (2)

how Defendants’ proffered construction is different from the plain and ordinary meaning”); see

also Computer Docking Station Corp. v. Dell, Inc., 519 F.3d 1366, 1375 (Fed. Cir. 2008) (“Claims

should not be construed ‘one way in order to obtain their allowance and in a different way against

accused infringers.’” (citation omitted)).

       Third, VLSI contends that Intel’s construction “violates black letter law on importing

limitations from the specification.” VLSI Br. at 6. Once again, however, Intel’s construction

comes directly from the express representations about claim scope made during reexamination—

and not merely because the patent discloses an embodiment consistent with Intel’s construction. 1

       Nor can VLSI override that express prosecution history disclaimer merely by citing to the

specification’s generic statement that “other embodiments” are possible. See Rheox, Inc. v. Entact,

Inc., 276 F.3d 1319, 1325-27 (Fed. Cir. 2002) (holding that prosecution history disclaimer

supported construction that excluded preferred embodiment); nCAP Licensing, LLC v. Apple Inc.,

2019 WL 2409666, at *6 (D. Utah 2019) (“When a patentee has disavowed a claim scope that

would cover embodiments disclosed in the specification, there is no legal requirement the

disavowed claim be construed to embrace such embodiments.”).

       Finally, VLSI argues that Intel’s proposed construction should be rejected under the



1
     VLSI implicitly admits that, consistent with Intel’s construction, the specification describes a
boost regulator that regulates at least one supply from an inductance connected to a power source,
where the inductance sits between the power source and regulating circuitry. Id. (“Intel’s proposal
... import[s] limitations from the specification.”).


                                                 3
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 10 of 47




doctrine of claim differentiation—because claim 1 requires “an inductance,” while dependent

claim 25 specifies “wherein the inductance is an external inductance.” VLSI Br. at 6. But the

mere fact that an inductance can be “external” to a chip is not inconsistent with Intel’s construction;

indeed, the ’522 patent itself shows an “external” inductance that is (1) connected to a power

source and (2) sits between the power source and regulating circuitry. DX-1 [’522 patent], 2:29-

34, Fig. 1 (showing “external inductor 60” connected to power source 62 and located between

power source 62 and regulating circuitry comprising transistors 48 and 50). Moreover, claim

differentiation is inapplicable where, as here, a party seeks to use that doctrine to re-capture

disclaimed claim scope. See Seachange Int’l, Inc. v. C–COR, Inc., 413 F.3d 1361, 1369 (Fed. Cir.

2005) (claim differentiation is “not a hard and fast rule and will be overcome by a contrary

construction dictated by the written description or prosecution history”).

        Accordingly, because Intel’s construction captures the precise meaning that the patentee

applied during reexamination to distinguish the prior art, that same meaning should be adopted

here.

III.    U.S. PATENT NO. 7,292,485

        A.     Disputed Term: “a capacitance structure” (claims 1, 12, 17)

                    Intel’s Construction                                 VLSI’s Construction
 Function: providing “capacitance”                                    Plain meaning; not means-
                                                                      plus-function
 Structure: (1) Dummy column 17 (comprised of dummy
 SRAM cells 30, 32, and 34 and dummy bitlines SBL and
 SBL*) and conductor 37, configured to be selectively coupled
 to one or more of the dummy SRAM cells, as shown in
 Figure 2, and equivalents thereof; or alternatively (2) dummy
 row 70 (comprised of dummy SRAM cells 82, 84, and 86 and
 dummy wordline SWL) and conductor 71, configured to be
 selectively coupled to one or more dummy of the SRAM
 cells, as shown in Figure 3, and equivalents thereof

        As Intel’s opening brief demonstrated, “capacitance structure” is a purely functional term



                                                  4
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 11 of 47




that does not connote any definite structure, and therefore is a means-plus-function limitation

under 35 U.S.C. §112, ¶ 6 (that has the claimed function and structure that Intel has proposed).

Intel Br. at 9-12. In response, VLSI does not contest Intel’s identification of the corresponding

structure that the patent discloses for performing the function of providing capacitance. As such,

to the extent the Court agrees with Intel that “capacitance structure” is a means-plus-function

limitation, Intel’s proposed structure should be adopted as undisputed.

       VLSI instead raises a host of flawed arguments in an attempt to avoid having “capacitance

structure” treated as a means-plus-function limitation at all, each of which fails. 2

       First, VLSI relies on the fact that the claim term does not include the word “means.” VLSI

Br. at 8. But as the en banc Federal Circuit confirmed in Williamson v. Citrix Online, LLC, 792

F.3d 1339, 1349 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Sys., Inc., 232 F.3d 877, 880

(Fed. Cir. 2000)), a claim term that “fails to ‘recite sufficiently definite structure’ or else recites

‘function without reciting sufficient structure for performing that function’” is a means-plus-

function term—regardless of whether the term uses “means” (or not). For that reason, courts have

regularly interpreted limitations missing the word “means” as means-plus-function terms—

including those, like here, that involve nonce words such as “structure.” Intel Br. at 10-11. E.g.,

Grecia v. Samsung Elecs. Am., Inc., 780 F. App’x 912, 914-17 (Fed. Cir. 2019) (“customization

module” construed as means-plus-function term); Advanced Ground Info. Sys., Inc. v. Life360,

Inc., 830 F.3d 1341, 1347 (Fed. Cir. 2016) (“symbol generator” construed as means-plus-function

term); Scarborough v. Integricert, LLC, 2015 WL 5099128, at *13 (W.D. La. Aug. 31, 2015)

(“attachment structure” construed as mean-plus function term); In re Katz Interactive Call



2
   Nor does VLSI attempt to defend its own “plain meaning” construction; VLSI alleges that the
term has a “plain meaning,” but nowhere explains with any clarity what that plain meaning is.



                                                  5
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 12 of 47




Processing Patent Litig., 2008 WL 4865032, at *13 (C.D. Cal. Mar. 4, 2008) (“gang holding

structure” construed as means-plus-function term). 3

       Second, VLSI attempts to avoid the patent’s functional claiming by urging that an artificial

distinction exists between the “physical properties” of a structure and its “functions.” This

argument finds no support in the law or the art.           Indeed, both parties’ experts agree that

“capacitance” refers to the ability to perform the function of storing electric charge. DX-6 [Apsel

Decl.] ¶ 58 (“The ability to store a charge is known as capacitance.”); Dkt. No. 81-1 [Conte Decl.]

¶ 15 (“[Capacitance] refers to the capability of a physical structure, or system, to hold electric

charge.”); see DX-27 [Academic Press Dictionary of Sci. and Tech.] at 353 (defining

“capacitance” as “the ability … to store energy in the form of electrically separated charge”);

DX-28 [Wiley Elec. and Elecs. Eng’g Dictionary] at 92 (defining “capacitance” as “[t]he ability

to store electric charge between conductors which are separated by a dielectric material”); DX-29

[Am. Heritage Sci. Dictionary] at 97 (defining “capacitance as “[a] measure of the ability of a

configuration of materials to store electric charge”).

       Because the claimed “capacitance structure” is a generic “structure” characterized solely

by its ability to perform the function of storing charge, it is a functional term, not a structural one.

See Nichia Corp. v. TCL Multimedia Tech. Holdings, Ltd., 2017 WL 5719267, at *8-9 (D. Del.

Nov. 28, 2017) (construing “reflective member” and “dispersive member” as means-plus-function

limitations because the ability to reflect light and disperse light were functions).

       Further, VLSI’s own cited examples of purportedly comparable “properties” serve only to


3
   VLSI relies entirely on pre-Williamson cases, which applied a “strong” presumption that terms
lacking the word “means” were not means-plus-function. VLSI Br. at 10-11 (citing cases before
Williamson issued in 2015). The en banc Federal Circuit expressly abandoned this standard in
Williamson, “overrul[ing] the strict requirement of ‘a showing that the limitation essentially is
devoid of anything that can be construed as structure.’” Williamson, 792 F.3d at 1349.



                                                   6
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 13 of 47




confirm the functional nature of the term. VLSI argues that “capacitance” is “like temperature,

mass, or resistance.” VLSI Br. at 8. But it does not even attempt to explain how a “temperature

structure,” “mass structure,” or “resistance structure” would connote any definite structure either.

Instead, like the claimed “capacitance structure,” each of those terms would be defined only by the

functions they perform, and thus would be means-plus-function limitations as well. 4

       Third, VLSI contends that a skilled artisan would have understood that “capacitance

structure” refers to a “well-known class of physical structures.” VLSI Br. at 9. But VLSI tellingly

fails to identify a single treatise, publication, or other reference defining this purportedly well-

known class of structures. The reason for this lack of evidence is plain: contrary to VLSI’s bare

attorney assertions, the term “capacitance structure” has no well-understood structure, including

in the specific context of dummy cells.

       In fact, VLSI’s expert Dr. Conte states only that a “capacitance structure” would

encompass structures that “have capacitance.” Dkt. No. 81-1 [Conte Decl.] ¶ 14. But that proves

Intel’s point that the term “capacitance structure” is defined only by the function performed (i.e.,

providing capacitance). Moreover, if accepted, Dr. Conte’s definition would render the claim term

“capacitance” meaningless because (1) as Dr. Apsel has explained, virtually every integrated

circuit component “has capacitance,” and (2) VLSI and Dr. Conte fail to provide any guidelines

or other boundaries that would allow persons of ordinary skill to assess with any reasonable


4
   VLSI’s reliance on Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014 (Fed. Cir. 2017), is similarly
misplaced. In that case, the Federal Circuit recognized that the disputed term had an established
meaning “in common parlance.” Id. at 1020. And because that known meaning designated
structure, the term sufficiently recited a particular structure. Id. Here, in contrast, VLSI has
presented no evidence “in the form of dictionary definitions or otherwise” that “capacitance
structure” refers to a definite structure. See Diebold Nixdorf, Inc. v. ITC, 899 F.3d 1291, 1302
(Fed. Cir. 2018) (holding Skky did not apply because, despite expert’s testimony that term had a
structural meaning, there was no evidence “that ‘cheque standby unit’ was reasonably well
understood by persons of ordinary skill in the art to refer to a structure or class of structures”).



                                                 7
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 14 of 47




certainty which of these structures fall within VLSI’s supposed class of structures covered by the

claims and which ones do not. DX-6 [Apsel Decl.] ¶ 58; e.g., DX-29 [Am. Heritage Sci.

Dictionary] at 97 (“Most electrical components display capacitance to some degree; even the

spaces between components of a circuit have a natural capacitance.”). 5

       Fourth, VLSI argues that Intel’s construction would improperly render other structural

aspects of the claims—directed to a “dummy line” and “plurality of dummy cells”—superfluous.

VLSI Br. at 10. As an initial matter, the preference for avoiding superfluous claim language “is

not an inflexible rule,” particularly for means-plus-function terms. SimpleAir, Inc. v. Sony

Ericsson Mobile Commc’ns AB, 820 F.3d 419, 429 (Fed. Cir. 2016); see Laitram Corp. v. Rexnord,

Inc., 939 F.2d 1533, 1538 (Fed. Cir. 1991) (holding “judicially developed guide[s] to claim

interpretation” cannot “override” the statutory language of Section 112, ¶ 6). And in any event,

Intel’s proposed construction does not render any limitations superfluous. To the contrary, the

claim language that VLSI cites imposes additional restrictions on those structures. K2M, Inc. v.

OrthoPediatrics Corp., 2018 WL 2426660, at *1 n.7 (D. Del. May 30, 2018) (rejecting argument

that corresponding structure of means-plus-function term cannot include structure expressly

recited elsewhere in the claim).

       For example, consistent with the corresponding structure disclosed in the specification,

Intel’s construction includes a column or row of dummy cells and a conductor (37 or 71) that can



5
  Even under VLSI’s interpretation the claims are indefinite because the term “capacitance
structure” is not reasonably clear as to what level of capacitance would be required, and neither
the specification nor the prosecution history provides any further guidance. DX-31 [Apsel Suppl.
Decl.] ¶ 5. See Berkheimer v. HP Inc., 881 F.3d 1360, 1363-64 (Fed. Cir. 2018) (failure to provide
an “objective boundar[y]” for term “minimal redundancy” rendered claim indefinite). If VLSI
contends that “capacitance structure” encompasses any circuit structure that has capacitance, the
claims would “in effect claim[] everything that [performs the function] under the sun” and “are
therefore indefinite ….” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 519 (Fed. Cir. 2012).



                                                8
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 15 of 47




be selectively coupled to any one or more of the dummy cells, and equivalents thereof. DX-2

[’485 patent], 4:44-46 (“The capacitance of dummy column 17 can be adjusted by selecting the

number of memory cells coupled to conductor 37); id., 6:27-32 (similar). The added requirement

in claims 1 and 12 for “a plurality of dummy cells” merely means that the claims have a narrower

scope than they would if they merely recited a “capacitance structure.” Specifically, this reference

confirms that the capacitance structure must include a plurality of dummy cells—rather than the

broader structural “equivalents thereof” that would otherwise be captured by Intel’s construction

(below) and by Section 112, ¶ 6:

               (1) Dummy column 17 (comprised of dummy SRAM cells 30, 32,
               and 34 and dummy bitlines SBL and SBL*) and conductor 37,
               configured to be selectively coupled to one or more of the dummy
               SRAM cells, as shown in Figure 2, and equivalents thereof; or
               alternatively (2) dummy row 70 (comprised of dummy SRAM cells
               82, 84, and 86 and dummy wordline SWL) and conductor 71,
               configured to be selectively coupled to one or more dummy of the
               SRAM cells, as shown in Figure 3, and equivalents thereof

See Williamson, 792 F.3d at 1347 (explaining how means-plus-function claiming “restrict[s] the

scope of coverage to only the structure, materials, or acts described in the specification as

corresponding to the claimed function and equivalents thereof”); IMS Tech., Inc. v. Haas

Automation, Inc., 206 F.3d 1422, 1431 (Fed. Cir. 2000) (“The scope of claim 3 is clearly narrower

than that of claim 1 because claim 3 covers only a tape cassette transport, whereas claim 1 covers

a tape cassette transport and its equivalents in accordance with § 112, ¶ 6.”). 6

       Likewise, dependent claims 3 and 19 further limit the claims by specifying which dummy

cells are coupled to the conductor (the “dummy line”)—in claim 3, “the plurality of dummy cells”

referenced in claim 1 is coupled to the dummy line, while in claim 19, a plurality of dummy cells


6
   The specific reference to a plurality of dummy cells in claim 1 also provides an antecedent basis
for the recitation of “the plurality of dummy cells” in dependent claim 3.



                                                  9
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 16 of 47




is coupled to a dummy line, and one dummy cell is not coupled to the dummy line. These

additional requirements are consistent with Intel’s proposed structure and the specification figures

and text (which disclose that the capacitance of the dummy column or line can be adjusted by

adjusting the number of dummy cells coupled to the dummy line). For example, as depicted below,

Figure 2 (like claims 3 and 19) shows a plurality of dummy cells coupled to the dummy line, and

(like claim 19) one dummy cell not coupled to the dummy line:




DX-2 [’485 patent], Fig. 2, 4:46-50. 7

       In sum, VLSI cannot avoid a means-plus-function construction simply because other claim

limitations impose additional restrictions for the structure required by the “capacitance structure”

element. See Transocean Offshore Deepwater Drilling, Inc. v. Pac. Drilling, Inc., 2015 WL

3422410, at *31 n.21 (S.D. Tex. May 27, 2015) (language that results in dependent claim having

a narrower scope than the claim from which it depends is not superfluous). DX-31 [Apsel Suppl.


7
   Figures 2 and 3, for example, show only two of the three dummy cells (32 & 34 and 84 & 86)
coupled to the power line (illustrated with an X showing that the third dummy cell is uncoupled).
Id., 4:46-50, 6:27-32.



                                                10
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 17 of 47




Decl.] ¶ 6.

       Finally, VLSI asserts that the claimed “capacitance structure” is structural because the

claims describe it as coupled to and interacting with other physical structures. VLSI Br. at 10.

The Federal Circuit has held, however, that merely reciting a component’s location in the claimed

invention does not confer structure. Diebold Nixdorf, 899 F.3d at 1298 (construing limitation as

means-plus function even where the “claims describe[d] the term ‘cheque standby unit’ solely in

relation to its function and location in the apparatus”). This is particularly true for claim 17 of

the ’485 patent, where even terms that VLSI agrees are means-plus-function—the “coupling” and

“decoupling” means—describe physical couplings between components. DX-31 [Apsel Suppl.

Decl.] ¶ 7.

       Accordingly, applying the proper legal standard, “capacitance structure” is a means-plus-

function limitation with the corresponding structure that Intel has identified.

       B.      Disputed Term: “precharging means for precharging the capacitance
               structure to a predetermined voltage prior to a write operation for the second
               line of memory cells” (claim 17)

                    Intel’s Construction                               VLSI’s Construction
 Function: “precharging the capacitance structure to a             Function: “precharging the
 predetermined voltage prior to a write operation for the          capacitance structure to a
 second line of memory cells”                                      predetermined voltage prior to
                                                                   a write operation for the
 Structure: (1) voltage source VREF and transistor 36,             second line of memory cells”
 coupled in series to provide a reference voltage to one or
 more dummy cells through conductor 37, as shown in Figure         Structure: “a conductor, or
 2, and equivalents thereof; or alternatively (2) voltage source   equivalents thereof”
 VREF and transistor 90, coupled in series to provide a
 reference voltage to one or more dummy cells through
 conductor 71, as shown in Figure 3, and equivalents thereof

       As Intel’s opening brief demonstrated, the ’485 specification describes the claimed

“precharging” function as performed by: (1) a voltage source that provides the reference voltage

(VREF) for the precharging; (2) a conductor (37 or 71) that carries the reference voltage to the



                                                 11
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 18 of 47




dummy cells; and (3) a transistor (36 or 90) that couples the voltage source to the conductor. As

such, Intel’s proposed corresponding structure should be adopted. Intel Br. at 13-14.

       By contrast, VLSI focuses solely on the conductor, and attempts to dismiss the other

required voltage source and transistor structures as merely “enabling” precharging. VLSI Br. at

11-15. But the specification confirms that the function of “precharging” the capacitance structure

requires providing a predetermined voltage to a column or row of dummy cells. DX-2 [’485

patent], 4:30-34 (“Reference voltage VREF is provided to the supply terminals of memory cells 30,

32, and 34 precharging the cells of dummy column 17 to VREF (ground).”); id., 6:14-16 (same for

Fig. 3). The specification also clearly links the precharging function to the collective structure of

“conductor 37 … coupled to receive a reference voltage labeled ‘VREF’ via an N-channel transistor

36.” Id., 4:7-14, 4:28-33, 5:61-64, 6:11-16 (similar disclosure for Fig. 3).

       Moreover, VLSI has not explained how a conductor, by itself, could perform the claimed

“precharging” function—because it cannot. Indeed, the specification itself confirms that a voltage

source is required to provide the reference voltage (VREF). Id., 4:30-33; 6:13-16. The specification

also confirms that a transistor (36 or 90) is needed to control when the conductor (37 or 71) is

coupled to the reference voltage. Id., 4:7-8, 5:57-59. In fact, without the transistor, the conductor

would always be connected to the reference voltage, and the voltage of the dummy cells would be

fixed at that reference voltage—thereby defeating the intended purpose of the alleged invention.

DX-31 [Apsel Suppl. Decl.] ¶¶ 10-11. Accordingly, the voltage source and transistors that Intel

has identified are necessary parts of the corresponding structure, and thus should be adopted.

       C.      Disputed Term: “first coupling means for coupling the power supply terminal
               to the first power supply line during the write operation for the second line of
               memory cells” / “second coupling means for coupling the second supply line to
               the first capacitance structure during the write operation for the second line
               of memory cells” (claim 17)




                                                 12
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 19 of 47




  ’485 Patent Term                     Intel’s Construction                  VLSI’s Construction
 “first coupling         Function: “coupling the power supply               Function: “coupling
 means for coupling      terminal to the first power supply line during     the power supply
 the power supply        the write operation for the second line of         terminal to the first
 terminal to the first   memory cells”                                      power supply line
 power supply line                                                          during the write
 during the write        Structure: (1) transistor 52 and clamping          operation for the
 operation for the       circuit 46, configured to couple power supply      second line of memory
 second line of          voltage VDD and conductor 35, as shown in          cells”
 memory cells”           Figure 2 (if the second line of memory cells is    Structure: “a
 (claim 17)              SRAM column 15), and equivalents thereof ;         switching circuit, or
                         or alternatively (2) transistor 96 and a           equivalents thereof”
                         clamping circuit, configured to couple power
                         supply voltage VDD and conductor 67, as
                         shown in Figure 3 (if the second line of
                         memory cells is SRAM row 68), and
                         equivalents thereof
 “second coupling        Function: “coupling the second supply line to      Function: “coupling
 means for coupling      the first capacitance structure during the write   the second supply line
 the second supply       operation for the second line of memory cells”     to the first capacitance
 line to the first                                                          structure during the
 capacitance             Structure: (1) Transistor 54, configured to        write operation for the
 structure during the    couple conductor 39 to conductor 37, as shown      second line of memory
 write operation for     in Figure 2 (if the second line of memory cells is cells”
 the second line of      SRAM column 15); or alternatively (2) transistor
 memory cells”           94, configured to couple conductor 69 to           Structure: “a
 (claim 17)              conductor 71, as shown in Figure 3 (if the second switching circuit, or
                         line of memory cells is SRAM row 68)
                                                                            equivalents thereof”

       As the ’485 claim language confirms, the “first coupling means” must perform the function

of coupling the first power supply line (supplying the first line of memory cells) to the power

supply terminal during a write operation to the second line of memory cells—so the first line of

memory cells continues to receive the power supply voltage. Meanwhile, the “second coupling

means” must perform the function of coupling the second supply line (supplying the second line

of memory cells) to the capacitance structure during the same write operation to the second line of

memory cells—to reduce the voltage supplied to the second line of memory cells during the write

operation to those cells. Intel’s proposed constructions faithfully identify the components in the

specification that perform these functions (depicted below), as Intel has previously explained:


                                                  13
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 20 of 47




Intel Br. at 15-17.

       In its brief (and constructions), VLSI makes no attempt to identify the structures that

perform these different functions. Instead, VLSI simply proposes the same generic structure—a

“switching circuit”—for both coupling means. As discussed below, VLSI’s construction is not

supported by the specification and should be rejected.

               1.     The Specification Does Not Support VLSI’s Proposed Construction of
                      a “Switching Circuit.”

       For its proposed structure, VLSI identifies a single paragraph in the specification (and a

similar statement in the abstract) that merely paraphrases the claim language of claim 1:

    VLSI’s Cited Portion of Specification                             ’485 Claim 1

   Generally, in one embodiment, a memory              A memory circuit, comprising:
   circuit comprises a memory array having a           a memory array comprising a first line of
   first line of memory cells, a second line of        memory cells and a second line of memory
   memory cells, a first power supply                  cells;
   terminal, and a first capacitance structure.        a first power supply terminal;
   A first power supply line is coupled to the         a first capacitance structure includes a
   first line of memory cells. A second power          plurality of dummy cells;
   supply line is coupled to the second line of        a first power supply line coupled to the first
   memory cells. A switching circuit that has          line of memory cells;


                                                  14
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 21 of 47




    VLSI’s Cited Portion of Specification                            ’485 Claim 1

  transistors that, when the second line of           a second power supply line coupled to the
  memory cells is selected for writing, couple        second line of memory cells; and
  the first power supply terminal to the first        a switching circuit that has transistors that,
  power supply line, decouple the first power         connected between the first power supply
  terminal from the second line of memory             terminal, the first power supply line, the
  cells, and couple the second power supply           second power supply line and the first
  line to the first capacitance structure.            capacitance structure wherein when the
                                                      second line of memory cells is selected for
                                                      writing, couple the first power supply
                                                      terminal to the first power supply line,
                                                      decouple the first power supply terminal
                                                      from the second line of memory cells, and
                                                      couple the second power supply line to the
                                                      first capacitance structure.


VLSI Br. at 16 (citing ’485 patent, 6:47-58); DX-31 [Apsel Suppl. Decl.] ¶ 12.

       But as the Federal Circuit has expressly confirmed, merely “paraphrasing means-plus-

function claim language in the specification alone does not describe any structure.” Tomita

Techs. USA, LLC v. Nintendo Co., 594 F. App’x 657, 662 (Fed. Cir. 2014) (high-level diagram

with a box labeled as “offset presetting means” merely paraphrased the claim language and thus

did not describe any structure); see also Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d

1361, 1364 (Fed. Cir. 2012) (recitation of “control device” in specification did not provide

corresponding structure for “control means” because it did not provide any additional structure);

Hitachi Consumer Elecs. Co. v. Top Victory Elecs. (Taiwan) Co., 2012 WL 5494087, at *27

(E.D. Tex. Nov. 13, 2012) (“[T]he disclosure of ‘video processor sections’ in the Summary of

the Invention merely repeats the language of the claim and therefore is not corresponding

structure for purposes of 35 U.S.C. § 112 ¶ 6.”).

       As such, consistent with well-established Federal Circuit law, the Court should look to the

specific structures that the ’485 specification identifies for performing the claimed function—just

as Intel has proposed. Bennett Marine, Inc. v. Lenco Marine, Inc., 549 F. App’x 947, 954 (Fed.


                                                 15
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 22 of 47




Cir. 2013) (corresponding structure for a “control circuit” should be “limit[ed to] the control circuit

portion of the corresponding structure … [of] the specific circuit shown in figure 2 and its

equivalents,” rather than “construed broadly” as a “generic circuit”).

                2.      The Specification Supports Intel’s Proposed Constructions.

                        a.      Intel’s proposed “first coupling means”

        VLSI also attacks Intel’s construction for the “first coupling means”—a transistor (52 or

96) and clamping circuit—as supposedly inconsistent with the specification. VLSI Br. at 16-19.

But these attacks rest on incorrect assertions about how the claimed technology operates.

        First, VLSI’s argument that transistors 52 and 96 decouple the relevant components (rather

than coupling them) confuses the role of these transistors during a write operation. VLSI Br. at

17-18. The specification discloses reducing the voltage supplied to a line of memory cells being

written to by: (1) decoupling that line of memory cells from the power supply terminal; and (2)

coupling that line of memory cells to the capacitance structure for charge sharing. DX-2 [’485

patent], 4:33-44, 6:16-27. The lines of memory cells that are not being written to remain coupled

to the power supply terminal. Id., 4:52-53 (“The supply voltage is only reduced on the columns

being written to.”). In Figure 2, this “decoupling” function is performed, for example, by making

transistor 52 non-conductive when writing to the memory cells in column 13 (the line of memory

cells associated with transistor 52). Id., 4:33-39, 6:17-22 (similar for Fig. 3). In contrast, transistor

52 remains conductive when writing to the memory cells in column 15. Id., 4:52-53.

        Further, claim 17 associates the “first coupling means” with a line of memory cells that is

not being written to (the claimed first line of memory cells). This first line of memory cells

remains coupled to the power supply terminal when another line of memory cells (the claimed

second line of memory cells) is being written to. Id., 10:7-9. This is exactly the function performed

by the “first coupling means” structure that Intel has identified (transistor 52 and clamping circuit


                                                   16
          Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 23 of 47




46), when the claimed second line of memory cells is mapped to column 15 of Figure 2. When

writing to the memory cells in column 15 (which correspond to the claimed second line of memory

cells), transistor 52 couples the first power supply line for the memory cells in column 13

(corresponding to the claimed first line of memory cells) to the power supply terminal as specified

by claim 17. DX-31 [Apsel Suppl. Decl.] ¶¶ 14-15. Thus, VLSI is wrong to contend that transistor

52 decouples (rather than couples) the power supply terminal and first power supply line when

writing to the memory cells in column 15 (corresponding to the claimed second line of memory

cells).

          Second, VLSI’s argument that the clamping circuit plays no role in the coupling ignores

the patent’s disclosure that the clamping circuit is part of the structure that “couples” the power

supply terminal and first power supply line. DX-6 [Apsel Decl.] ¶¶ 79-82. That the clamping

circuit also performs additional functions as well is legally irrelevant. See Intellectual Prop. Dev.,

Inc. v. UA-Columbia Cablevision of Westchester, Inc., 336 F.3d 1308, 1320 & n.9 (Fed. Cir. 2003)

(holding disclosed corresponding structure could perform multiple related functions). Here, the

ability of the clamping circuit to perform the additional function that VLSI identifies—i.e., limiting

the voltage drop on the power supply lines—results directly from the fact that the clamping circuit

couples the power supply line to the power supply terminal. DX-31 [Apsel Supp. Decl.] ¶ 16.

          Finally, although VLSI criticizes Intel for focusing on Figures 2 and 3 of the ’485 patent,

VLSI Br. at 16-17, those are the only embodiments that disclose corresponding structure. And

VLSI’s complaints about the reference numbers in Intel’s construction are misplaced. Intel does

not argue that these numbers affect the scope of the claim; instead, consistent with common

practice, Intel included those numbers merely as a guide to the relevant structure disclosed in the

specification. E.g., MobileMedia Ideas LLC v. Apple Inc., 780 F.3d 1159, 1170 (Fed. Cir. 2015)




                                                  17
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 24 of 47




(“[T]he structures corresponding to the claimed function … encompass only ‘microprocessor 23’

and ‘memory unit 24.’”); WhatsApp Inc. v. Intercarrier Commc’ns, LLC, 2014 WL 5306078, at

*10 (N.D. Cal. Oct. 16, 2014) (including reference numbers in corresponding structure).

                        b.     Intel’s proposed “second coupling means”

       VLSI’s challenges to Intel’s proposed structure for the “second coupling means”—

transistor 54 or 94—should also be rejected. VLSI Br. at 18-19. VLSI’s reference to the

specification’s generic statement that, in other embodiments, these structures “can be different” is

not disclosure of corresponding structure. See Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1551

(Fed. Cir. 1997) (“The ’966 specification discloses use of a generic gradient wave form. Although

it states that other wave forms may be used, it fails to specifically identify those wave forms.”).

       D.      Disputed Term: “decoupling means for decoupling the first power supply line
               from the second line of memory cells during the write operation for the second
               line of memory cells” (claim 17)

                  Intel’s Construction                             VLSI’s Construction
 Function: “decoupling the first power supply      Function: “decoupling the first power supply
 line from the second line of memory cells         line from the second line of memory cells
 during the write operation for the second line    during the write operation for the second line
 of memory cells”                                  of memory cells”

 Structure: None, indefinite                       Structure: “a switching circuit, or
                                                   equivalents thereof”

       As Intel’s opening brief demonstrated, the ’485 specification does not disclose any

structure for performing the claimed function of “decoupling the first power supply line from the

second line of memory cells.” Intel Br. at 17-19. These two components are never coupled in the

first place—it is therefore not surprising that there is no disclosed structure for decoupling them.

The Court should reject VLSI’s attempts to sidestep this lack of disclosed structure, which renders

the claim indefinite.

       First, the language VLSI relies on as purportedly disclosing a “switching circuit” for the



                                                  18
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 25 of 47




“decoupling” means is the same generic paragraph that it relies on for disclosing a “switching

circuit” for the two “coupling” means. VLSI Br. at 20 (citing ’485 patent, 6:47-58). As

explained above, this paraphrasing of claim language “does not describe any structure.” Tomita

Techs., 594 F. App’x at 662; see Ergo Licensing, 673 F.3d at 1364.

       Second, even if the purported “embodiment” that VLSI identifies disclosed structure, it

does not perform the claimed function of “decoupling the first power supply line from the second

line of memory cells.” Instead, VLSI quotes language referring to a “switching circuit” that

“decouple[s] the first power terminal from the second line of memory cells.” DX-2 [’485 patent],

6:47-58. As the specification confirms, the “first power terminal” and the “first power supply line”

are distinct structures: the first power supply terminal is the voltage source (VDD), whereas the

first power supply line is the conductor (35 or 67) that carries the voltage to the first line of memory

cells. Id., 3:39-48, 5:22-28. This is shown, for example, in Figure 2:




Thus, the specification passage on which VLSI focuses describes no structure that performs the

claimed function of “decoupling the first power supply line from the second line of memory cells.”



                                                  19
           Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 26 of 47




In fact, it would be impossible for any “switching circuit” to decouple components that are never

coupled in the first place. 8

          Finally, Dr. Conte’s conclusory declaration citing the same two specification passages as

VLSI’s brief should not be accorded any weight. Tomita Techs., 594 F. App’x at 662-63 (“[E]xpert

testimony cannot gloss over the total absence of structure in the cited portion of the

specification.”). Like VLSI’s brief, Dr. Conte fails to identify any corresponding structure in the

specification that performs the claimed function of the “decoupling means” recited in claim 17.

IV.       U.S. PATENT NO. 7,606,983

          A.      Disputed Term: “indication of a [the] specified order” (claims 1, 9, 11)

                            Intel’s Construction                               VLSI’s Construction
    “a second, different indication that indicates a | the specified order”   Plain and ordinary
                                                                              meaning

          In its opening brief, Intel explained in detail why the “indication of a [the] specified order”

limitation should be construed to require a second, separate indication that is different from the

first “indication” limitation—based on (1) the plain claim language, which sets forth two distinct

“indication” requirements, one that depends on the other, and each of which must include different

information; and (2) the prosecution history, in which the patentee confirmed Intel’s plain meaning

construction by distinguishing prior art on the basis that it only contained a single indication, while

emphasizing the two-indication requirement of the claims at issue. Intel Br. at 20-23.

          VLSI raises three arguments in response, none of which has merit.




8
   VLSI relies on a similar statement in the patent’s abstract, VLSI Br. at 20, but that too simply
paraphrases the claim language. It therefore cannot provide the necessary structure for the
“decoupling” means. Ergo Licensing, 673 F.3d at 1364. This is particularly true given that, as
described above, the specification discloses no structure for performing the claimed function.



                                                     20
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 27 of 47




       First, VLSI maintains that no construction is necessary because the disputed limitation has

an “undisputed plain and ordinary meaning.” VLSI Br. at 27. But in making that argument, VLSI

never states what that supposed “undisputed” meaning could be—i.e., another improper attempt

by VLSI to conceal its real position. See NobelBiz, 2015 WL 225223, at *13; Datatreasury Corp.,

2009 WL 1393068, at *65. VLSI also admits that a “disagreement between the parties” does exist,

VLSI Br. at 27—which undermines VLSI’s “undisputed” argument and confirms a need for the

Court to construe this term. See Eon Corp. IP Holdings v. Silver Spring Networks, Inc., 815 F.3d

1314, 1318-19 (Fed. Cir. 2016) (reversing “plain and ordinary meaning” instruction where parties

“actively disputed” the term’s meaning because “the court left this question of claim scope

unanswered, leaving it for the jury to decide”); O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (“When the parties raise an actual dispute regarding the

proper scope of these claims, the court, not the jury, must resolve that dispute.”).

       Second, VLSI asserts that requiring a “second” and “different” indication would impose

“extra-textual constraints” and preclude “intermingl[ing] the two recited indications within a single

data field.” VLSI Br. at 27. But these “constraints” involving “two recited indications” come

directly from the plain claim language—which expressly requires two different “indications,”

each of which must convey different information, and with the second “indication” depending on

the first “indication” (thus confirming they are two different things). Intel Br. at 21.

       These are also the same “constraints” that the applicant relied on in defending the claims’

validity during prosecution—during which (1) the Examiner relied on a single bit disclosed in the

prior art as satisfying both “indication” limitations, and (2) the applicant successfully argued

against and overcame those rejections by representing that the “claimed invention” requires “two

different indications.” Intel Br. at 21-22. These arguments—made to secure allowance of the




                                                 21
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 28 of 47




claims—indisputably confirm that the plain claim language requires two different indications. It

also helps explain why VLSI chose to ignore the prosecution history in its opening brief.

       Further, even under VLSI’s theory that the claim language in isolation can be read such

that a single “indication” can meet both “indication” requirements (which it cannot, as discussed

above), the applicant’s statements during prosecution would alternatively constitute a clear and

unmistakable disclaimer that precludes such a reading. Intel Br. at 23 n.2. See, e.g., Computer

Docking Station, 519 F.3d at 1374 (“[A] patentee may limit the meaning of a claim term by making

a clear and unmistakable disavowal of scope during prosecution. A patentee could do so, for

example, by clearly characterizing the invention in a way to try to overcome rejections based on

prior art.” (citation and internal quotation marks omitted)).

       Finally, VLSI argues that Intel’s construction would exclude “preferred embodiments” and

does not cover any two-indication examples. VLSI Br. at 27. As an initial matter, the ’983 patent

does not describe any embodiments as “preferred.” 9 And contrary to VLSI’s suggestion, the patent

includes embodiments that, consistent with Intel’s construction, utilize two different indications.

For example, the patent describes an embodiment where the two separate indications are thread

ID signal 370 (a first indication of whether a request is to be performed in a sequential order) and

sequence number signal 372 (a second indication of the specified order):

           In yet other embodiments, thread ID signal 370 may be used in conjunction
           with sequence-number signal 372. Requests having different thread ID
           values have no ordering constraint among them. Requests having the same
           thread ID values are to be performed in the increasing (or decreasing)
           numerical order of the sequence numbers.


9
    Rather, the specification discusses multiple embodiments, all of which include one or more
“transaction ordering signals,” and no embodiment is singled out as “preferred.” DX-3 [’983
patent], 6:26-32, 6:38-7:29. In fact, the patent expressly states that “[t]he semantics of, and even
the presence of each transaction-ordering signal, may vary among various embodiments of the
invention.” Id., 6:32-34.



                                                 22
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 29 of 47




DX-3 [’983 patent], 6:48-53. Intel’s construction covers this two-indication embodiment—which

VLSI does not even discuss in its brief. DX-30 [Hagersten Suppl. Decl.] ¶ 6.

       In contrast, many of the “single field” embodiments that VLSI cites are not covered by the

asserted claims—even under VLSI’s own reading. Id. For example, VLSI cites an embodiment

in which only thread ID signal 370 is used and “multiple requests having the same thread ID value

are to be performed in the order in which they are generated, and there are no constraints among

transactions having different thread IDs.” Id. ¶ 7; DX-3 [’983 patent], 6:43-47. That embodiment

does not satisfy the claims under VLSI’s position because there is no indication of “specified

order” in the access request (instead, the order is determined by when the processor generates the

access request). 10 There is no need to construe the claims to capture this embodiment involving

just a single indication. See TIP Sys., LLC v. Phillips & Brooks/Gladwin, Inc., 529 F.3d 1364,

1373 (Fed. Cir. 2008) (“The mere fact that there is an alternative embodiment disclosed in the

[patent] that is not encompassed by [our] claim construction does not outweigh the language of

the claim, especially when the court’s construction is supported by the intrinsic evidence.”).

       For these reasons, Intel’s construction should be adopted because it correctly reflects the

plain meaning scope of the claims—based on the claim language itself and prosecution history.

V.     U.S. PATENT NO. 7,793,025

       A.      Disputed Term: “storage device for storing priority level information”
               (claims 1, 9) / “sets of priority levels in ... storage devices” (claim 17)


10
     In addition, two embodiments that use only sequence number signal 372 do not have an
indication of the specified order. Id., 7:3-7 (“In other embodiments, multiple requests having the
same sequence number value may be performed in any order. In other embodiments, multiple
requests having the same sequence number value are to be performed in the order in which they
are generated.”). And none of the embodiments using only last-in-thread signal 374 have an
indication of the specified order. Instead, when this signal is used, it merely marks the beginning
and end of an ordered sequence; it does not indicate the “specified order.” Id., 7:13-22; DX-30
[Hagersten Suppl. Decl.] ¶ 8.



                                                23
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 30 of 47




                  Intel’s Construction                          VLSI’s Construction
 “hardware for storing priority level information that Plain and ordinary meaning
 is not rewritten by software when the system
 changes mode or context” / “hardware for storing
 priority levels that are not rewritten by software
 when the system changes mode or context”

       Intel previously explained in detail why the “storage devices” in these limitations should

be construed to require hardware that is not rewritten by software when the system changes mode

or context. Intel’s construction is firmly grounded in the patentee’s own clear statements in the

patent and prosecution history that (1) repeatedly disparage and claim to improve upon software-

based systems that rewrite interrupt priority values, and (2) instead describe as “the present

invention” a hardware-based approach that does not use software to rewrite priority levels. Intel

Br. at 25-31.

       In its brief, VLSI admits for the first time that “storage devices” are “hardware for storing”

information. VLSI Br. at 33 (“VLSI does not object to providing that a storage device is hardware

for storing information ….”). But it continues to incorrectly maintain that the claims encompass

the very systems it disparaged and disclaimed—i.e., those that use software to rewrite interrupt

priority values when the system changes mode or context.

       First, VLSI wrongly accuses Intel of “attempting to narrow the claims by importing

elements into them from selected embodiments in the specification.” VLSI Br. at 34. As Intel’s

opening brief made clear, that construction comes directly from the patent and prosecution history,

which (1) describe “the present invention” as a hardware-based approach, (2) criticize software-

based approaches in the prior art, and (3) claim to improve over prior art software-based

approaches in just one way: by using a hardware-based system that does not use software to

rewrite the interrupt priority values when the system changes mode or context. Intel Br. at 26-31.

VLSI cannot reverse these many unambiguous representations of claim scope based on unfounded


                                                24
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 31 of 47




assertions that Intel is trying to limit the claims to certain embodiments.

       Second, VLSI argues that Intel’s construction is improper because it would exclude “some

embodiments in which updates may occur under software control.” VLSI Br. at 34. But there is

no such embodiment. VLSI points only to a statement in the patent that “[b]y implementing the

interrupt priority register 212 as a read/write register, the assigned priority values may be updated

or changed under software control.” VLSI Br. at 34 (quoting ’025 patent, 6:60-63). But the very

next sentence—which VLSI leaves out—teaches against doing so, followed by a prescription for

using hardware instead:

           By implementing the interrupt priority register 212 as a read/write register,
           the assigned priority values may be updated or changed under software
           control. However, there is a latency penalty, as well as processor overhead,
           associated with having frequent software updates of the interrupt settings.
           To enable changes in the assignment of interrupt priority levels to pending
           interrupts, selected embodiments of the present invention provide a
           plurality of interrupt priority registers [i.e., hardware] for use with
           different system modes or contexts that require alternate priorities.

DX-4 [’025 patent], 6:60-7:3. In other words, this passage simply affirms that, because of the

prior art problems associated with updating interrupt priority registers via software, the claimed

invention requires switching between hardware devices when the system mode changes, rather

than using software to rewrite the priorities—just as Intel has proposed. Accordingly, despite

VLSI’s claims to the contrary, there is no software-based embodiment of the alleged invention that

Intel’s construction would exclude. 11



11
    It makes sense that, even though the claimed invention does not use software to change priority
levels, the interrupt priority registers would consist of read/write registers that can initially be
written by software. For example, when a system built in accordance with the claimed invention
first boots up, it may initialize the interrupt priority registers with priority values. Accordingly,
Intel’s proposed construction does not require that the interrupt priority registers are never written
by software; instead, it requires that the priority level information stored in the registers is not
“rewritten by software when the system changes mode or context.”



                                                 25
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 32 of 47




       Third, VLSI argues that Intel’s construction “omits the ‘one or more’ language that appears

in claim 17” and “seeks to replace [that term] with ‘a plurality.’” VLSI Br. at 35. But the language

from claim 17 that Intel proposed for construction is “sets of priority levels in ... storage devices,”

not “sets of priority levels in one or more storage devices.” Thus, it is not Intel’s intention to

replace or define the “one or more” language; nor does Intel contend that the claim requires a

“plurality” of hardware devices. Intel’s construction simply provides a definition for the language

adjacent to “one or more” (i.e., “sets of priority levels in ... storage devices”), thereby clarifying

that it requires hardware for storing priority levels that are not rewritten by software when the

system changes mode or context.

       Finally, VLSI misleadingly maintains that Intel’s construction must be wrong because it

supposedly requires “storing the hardware itself” (rather than data). VLSI Br. at 35-36. That

obviously is not Intel’s intention. Rather, Intel’s construction merely requires that (1) the “storage

devices” of claim 17 are hardware—which as noted above, VLSI now admittedly does not dispute,

and (2) the priority level information stored in those hardware devices is not rewritten by software

when the system changes mode or context. Intel has never argued that its construction would

require storing “the hardware itself.” 12

       VLSI also faults Intel for “giving almost exactly the same meaning to two materially

different terms” (“storage device for storing priority level information” as used in claims 1 and 9

and “sets of priority levels in … storage devices” as used in claim 17). VLSI Br. at 36. But Intel’s

construction already accounts for any such differences. Both claims require priorities (“priority



12
    Intel could, but does not believe it is necessary to, alter its construction grammatically (without
altering the construction’s substance) to address VLSI’s complaints about the construction’s
overall grammatic effect when inserted verbatim into the claim. Nevertheless, to the extent the
Court believes that type of modification would be helpful, Intel would not oppose doing so.



                                                  26
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 33 of 47




level information” in claims 1 and 9, and “sets of priority levels” in claim 17) to be stored in

hardware devices (i.e., “storage devices” in all three claims). Intel’s construction does not vary

the “priority level information” in claims 1 and 9 or the “sets of priority levels” in claim 17.

Instead, as explained above, Intel’s construction merely clarifies—based on representations by the

’025 patentee—that this information is stored in hardware devices and is not rewritten by software

when the system changes mode or context.

       In the end, VLSI’s predecessor-in-interest represented in its patent and to the Patent Office

that the claims have the limited scope embodied by Intel’s proposed construction, and those

representations are binding on VLSI here. See CVI/Beta Ventures, Inc. v. Tura LP, 112 F.3d 1146,

1158 (Fed. Cir. 1997) (“[T]hrough statements made during prosecution … an applicant … may

commit to a particular meaning for a patent term, which meaning is then binding in litigation.”).

       B.      Disputed Term: “priority level information associated with a [first/second]
               system mode for each of the one or more interrupt requests” (claim 1) /
               “priority level information associated with a [first/second] system mode”
               (claim 9)

              Intel’s Construction                          VLSI’s Construction
 “priority level information associated with a  Plain and ordinary meaning
 [first/second] system mode for each of the one
 or more potential interrupt requests”

       Intel’s opening brief explained why the limitations in claims 1 and 9 directed to mode-

specific “priority level information” should be construed to require priority level information for

each potential interrupt request (rather than just for pending interrupt requests that actually

occur)—in light of the express representations about the narrow scope of these limitations that the

patentee made in the ’025 patent itself, and again during prosecution to overcome prior art

rejections. Intel Br. at 31-33. None of VLSI’s arguments changes that result.

       First, VLSI asserts that Intel is “changing the plain language of the claims” by proposing




                                                27
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 34 of 47




to add the word “potential” before “interrupt requests.” VLSI Br. at 30-31. But as Intel explained

in its opening brief, it was the patentee who supplied that meaning—(1) by explaining over and

over in the patent that “interrupt priority registers” (the hardware devices of claims 1 and 9) must

store priority information for each potential interrupt request that might be received, and (2) by

overcoming prior art rejections for claims 1 and 9 during prosecution only after representing that

those limitations require storing priority level information for each potential interrupt request.

Intel Br. at 31-33. VLSI completely ignores this intrinsic evidence and resulting disclaimer, which

alone requires Intel’s construction. 13

        VLSI relatedly argues that Intel’s construction cannot be correct because claims 17 and 20

contain the words “potential interrupt request,” while claims 1 and 9 just refer to an “interrupt

request.” But as Intel already explained, the patent owner argued during prosecution—again to

overcome prior art rejections—that every claim requires storing “each of the potential pending

interrupt requests.”   Intel Br. at 32-33 (explaining how, for claims 1 and 9, the applicant

distinguished prior art by arguing that “[a]s described in the Application, the interrupt priority

registers are provided for storing values corresponding to each of the potential pending interrupt

requests”). The law requires binding VLSI to the same claim scope that the patentee previously

represented to secure issuance of the claims. See CVI/Beta Ventures, 112 F.3d at 1158; Rheox,

Inc. v. Entact, Inc., 276 F.3d 1319, 1325 (Fed. Cir. 2002) (“The prosecution history limits the



13
    VLSI suggests that the file history supports its position. VLSI Br. at 31-32. But its citations
to the file history, if anything, support Intel’s position. These quotations—which reference both
the limitation of claim 1 at issue here (“each of the one or more interrupt requests”) and the similar
limitation in claim 17 (“each potential pending interrupt request”)—are followed by arguments
from the applicant, regarding both limitations, about interrupt priority storage devices storing
“priority values corresponding to each of the potential pending interrupt requests.” DX-16
[Response] at 7 (underlining in original). Thus, the applicant effectively argued that there is no
difference between these limitations, in spite of claim 17’s inclusion of the word “potential.”



                                                 28
         Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 35 of 47




interpretation of claim terms so as to exclude any interpretation that was disclaimed during

prosecution.”).

         Second, VLSI argues that claims 1 and 9 cannot be limited to “potential interrupt requests”

because the patent purportedly mentions four other types of “interrupt requests.” VLSI Br. at 30

(discussing “masked interrupt requests,” “received interrupt requests,” “actual pending interrupts,”

and “handled interrupt requests”). But the claim language at issue requires storing the claimed

“priority level information” in “interrupt priority storage devices.” And the only type of interrupt

information that the patent describes as stored in “interrupt priority registers” (i.e., the “interrupt

priority storage devices” of claims 1 and 9) is priority level information for potential interrupt

requests:

     •      “One or more interrupt priority registers are also provided for storing priority values

            corresponding to each of the potential pending interrupt requests ….” DX-4 [’025

            patent], 2:64-67.

     •      “[T]he interrupt priority register 212 may store predetermined priority values for each

            of the potential interrupts ….” Id., 5:65-67.

     •      “The interrupt priority register 212 may be implemented using any desired storage

            mechanism to store an interrupt value for each potential interrupt ….” Id., 6:3-6.

     •      “[O]ne or more storage devices are provided for storing a plurality of sets of priority

            levels, where each set of priority levels is associated with a different system mode and

            specifies a priority level for each potential pending interrupt request. In the storage

            device(s), … each multi-bit priority level indication is assigned to a corresponding

            potential pending interrupt request.” Id., 10:51-61.

     •      “Each entry in each interrupt priority register corresponds to a possible pending interrupt



                                                   29
          Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 36 of 47




           request ….” Id., 3:3-5.

          By contrast, the patent never suggests that interrupt priority registers store priority level

information for any other types of interrupts. The specification instead explains that other types

of interrupts, and data related to those interrupts, are stored in other types of registers:

      •    “Pending interrupt requests” are stored in an “interrupt pending register.” E.g., id.,

           2:52-54 (“[A] plurality of pending interrupt signals … may be stored in an interrupt

           pending register ….”); id., 2:62-63 (“[P]ending interrupt requests … may be stored in an

           interrupt pending register.”); id., 6:9-12 (discussing “selection of pending requests from

           the interrupt pending register 210”); id., Fig. 3 (showing “pending registers” 310 as

           distinct from “interrupt priority registers” 321 and 322).

      •    What VLSI calls “received interrupt requests”—i.e., “requests that have reached the

           processor,” VLSI Br. at 30—are stored in an “interrupt source register.” DX-4 [’025

           patent], 1:40-44; Dkt. 81-1 [Conte Decl.] ¶ 45.c (VLSI’s expert admitting that “[t]he

           interrupt source register 204 selectively stores all interrupt requests received via the

           physical conductors or from on-chip sources ….” (quoting ’025 patent, 4:65-5:3)).

      •    Data used to “mask” (i.e., enable or disable) interrupts is stored in an “interrupt enable

           register,” and once an interrupt has been “masked,” if it is enabled, it becomes a pending

           interrupt that is stored in the “interrupt pending register” (as noted above). Dkt. 81-1

           [Conte Decl.] ¶ 45.b (“By logically combining (e.g., with a logical AND gate) the

           individual bits of the interrupt source register and the content of the interrupt enable

           register, the interrupt requests may be effectively masked and stored in an interrupt




                                                   30
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 37 of 47




         pending register.” (quoting ’025 patent, 1:46-50)). 14

Because none of these other types of interrupt requests use an “interrupt priority register,” as claims

1 and 9 require, the discussion of them is irrelevant for purposes of this claim construction dispute.

       That the ’025 patent universally describes the claimed interrupt priority registers as storing

the claimed interrupt priority levels for each potential interrupt request is not surprising; this

feature is central to the operation of the claimed invention. By storing predetermined interrupt

priority levels for potential incoming interrupts, the system is ready to assign priorities to the

actual pending interrupts upon their arrival. E.g., DX-4 [’025 patent], 5:65-6:18 (“[T]he interrupt

priority register 212 may store predetermined priority values for each of the potential interrupts

…. To assist with the selection of pending requests from the interrupt pending register 210, the

priority values are stored in an interrupt priority register 212 …, such that the interrupt priority

register 212 can be read to determine which priority values are assigned to each pending interrupt

….”). Indeed, the very nature of the ’025 system is to predetermine—and store in hardware—the

priorities of potential interrupts for possible system modes or contexts before those priorities are

used to assign priorities to incoming interrupt requests. These predetermined priority levels

provide the purported benefit of the invention. Id., 2:5-11 (“[I]nterrupt priority levels have

conventionally been controlled by software, which means that any changes in the prioritization of

interrupts (which can occur when the system changes mode or context) requires additional time

and programming complexity to switch the prioritization by re-writing the interrupt priority

registers ….”).



14
     VLSI contrives another type of interrupt request called “handled interrupt requests”—i.e.,
according to VLSI, “requests that have been received and acted upon.” VLSI Br. at 30. The ’025
patent does not use that term, but interrupts that have been “handled” are, under VLSI’s definition,
not stored anywhere because they have already been processed. DX-4 [’025 patent], 8:37-47.



                                                  31
         Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 38 of 47




         Third, VLSI argues that Intel’s construction would improperly exclude an embodiment

described in Figure 4, which VLSI characterizes as involving interrupt priority registers that store

only priorities for actual pending interrupts. VLSI Br. at 32. But that is not what Figure 4 or its

related description teaches. Rather, as detailed below, the steps of the method shown in Figure 4

are entirely consistent with Intel’s construction:

     •    At step 402, the method “receive[s] (masked) interrupt signals,” DX-4 [’025 patent], Fig.

          4, in which “[a] first storage device (e.g., an interrupt source register or interrupt pending

          register) having a plurality of inputs is provided,” id., 9:19-26, and the pending registers

          (item 210 in Fig. 2 and item 310 in Fig. 3) are described as storing the pending interrupts,

          id., 5:40-46.

     •    At step 403, “interrupt priority storage devices (e.g., interrupt priority registers) are

          provided” that store different context-based priority levels. Id., 9:24-26. These interrupt

          priority registers (item 212 in Fig. 2 and items 321 and 322 in Fig. 3) store

          “predetermined” priority values for “each potential interrupt.” E.g., id., 5:65-6:9, 7:51-

          61.

     •    In step 404, a mode-specific interrupt priority register provides priority values for

          potential pending interrupts that are appropriate for the system mode. Id., 9:42-54.

     •    Finally, in step 405, these priority values are used to assign priorities to the actual

          pending interrupts. Id., 9:54-57 (“[T]he logic circuitry prioritizes the interrupt signals

          and provides an interrupt request signal which will cause an interrupt to occur in the data

          processing system ….”).

As such, Figure 4 is not directed to an embodiment in which interrupt priority registers store only

priorities for actual pending interrupts, despite VLSI’s claim to the contrary.



                                                  32
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 39 of 47




       C.      Disputed Term: “providing a plurality of interrupt priority storage devices
               … and providing a plurality of interrupt priority storage devices …”
               (claim 1)

              Intel’s Construction                              VLSI’s Construction
 Indefinite                                        Definite

       Claim 1 of the ’025 patent includes the following two “providing” limitations (with

differences underlined):

        First “providing” limitation                      Second “providing” limitation
 providing a plurality of interrupt priority    providing a plurality of interrupt priority storage
 storage devices comprising a first interrupt   devices comprising a first interrupt priority storage
 priority storage device for storing priority   device for storing priority level information
 level information associated with a first      associated with a first system mode for each of the
 system mode, and a second interrupt            one or more interrupt requests, and a second
 priority storage device for storing priority   interrupt priority storage device for storing priority
 level information associated with a second     level information associated with a second system
 system mode; and                               mode for each of the one or more interrupt
                                                requests; and

As explained in Intel’s opening brief, this language is hopelessly indefinite—because it is unclear

if the claim requires two priority storage devices and one plurality (if the “first” and “second”

devices in both limitations refer to the same devices), or four devices altogether and two separate

“pluralities” (if they refer to different devices). Moreover, if read to require four devices and two

different pluralities of storage devices, the claim has insurmountable antecedent basis problems

because it would be impossible to determine the antecedent basis for “the plurality of interrupt

priority storage devices” requirement appearing in the last limitation. Intel Br. at 34-35.

       In its brief, VLSI contends that the scope of these limitations is unambiguous. But it does

so by unilaterally picking one of two equally plausible ways to read the claim (as requiring only

two priority storage devices and one plurality), and dismissing the other reasonable reading (as

requiring four priority storage devices and two pluralities). VLSI Br. at 37-39. But even then,

VLSI simply posits that one of ordinary skill “would understand that the overlapping, identically




                                                 33
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 40 of 47




phrased portions of the two elements could be satisfied by the same structures.” Id. at 37. That is

precisely the point. One of skill “could” read the claim that way, but also “could” read the same

claim to require two different sets of structures—and VLSI does not argue otherwise. Thus, the

claim should be found indefinite for this reason alone.

       In support of its selective reading, VLSI asks the Court to disregard the overlapping

portions of the second “providing” limitation as duplicative. But acceptance of that argument

would violate the fundamental canon of claim construction that limitations should not be construed

in a way that renders them superfluous. See Wasica Fin. GmbH v. Cont’l Auto. Sys., Inc., 853 F.3d

1272, 1288 n.10 (Fed. Cir. 2017) (“It is highly disfavored to construe terms in a way that renders

them void, meaningless, or superfluous.”). VLSI improperly seeks to render large portions of

claim 1 redundant and meaningless because there is an incoherent contradiction in the way the

claim is drafted, and that problem cannot be cured via claim construction.

       VLSI suggests that its selective reading is required because the “providing” limitations in

claim 1 do not refer to “first” and “second” pluralities of interrupt priority storage devices. VLSI

Br. at 38. But VLSI cites no authority for the proposition that claims cannot be read to require

separate structures unless they use such express terms—because that is not the law.

       Nor can VLSI untangle the indefinite scope of claim 1 simply because the specification

discloses an embodiment involving just two interrupt priority storage devices. Id. Indeed, as VLSI

explains elsewhere in its brief, it would be improper to construe claim 1 by importing such an

embodiment from the specification. As noted above, the plain language of claim 1 could just as

equally be read as requiring four different interrupt priority storage devices—two of which would

need to meet the requirements of the first “providing” limitation, and the other two that would need

to meet the different requirements of the second “providing” limitation—and nothing in the




                                                34
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 41 of 47




specification precludes that possibility.

VI.    U.S. PATENT NO. 7,523,373

       A.      Disputed Term: “means for providing the operating voltage to the memory at
               a value at least as great as the minimum operating voltage in response to the
               operating value selected by the processor being below the minimum operating
               voltage” (claim 14)

 Intel’s Construction                               VLSI’s Construction
 Indefinite               Function: “providing the operating voltage to the memory at a value
                          at least as great as the minimum operating voltage in response to the
                          operating value selected by the processor being below the minimum
                          operating voltage”

                          Structure: “power supply selector, charge pump, scalable voltage
                          regulator, or equivalents thereof”

       Intel’s opening brief detailed how the “means for providing” limitation of claim 14 is a

means-plus-function term governed by 35 U.S.C. § 112, ¶ 6, and how the term is indefinite for two

independent reasons: (1) the claim recites a nonsensical function that purports to require a second

source to provide the same “operating voltage” to the same “memory” that another claimed

structure already must supply; and (2) in any event, the ’373 specification does not disclose any

such second source structure that performs this nonsencial function. Intel Br. at 36-40.

       VLSI asserts several arguments in response, each of which should be rejected.

       First, VLSI argues that Intel has waived its indefiniteness argument for claim 14 by failing

to assert it in its preliminary invalidity contentions (served in September 2019). VLSI Br. at 22.

But VLSI failed to provide any preliminary infringement contentions for claim 14—and then

waited until two weeks after Intel’s deadline for invalidity contentions, and just shortly before

Intel’s opening brief was due in these Markman proceedings, to provide an infringement theory

for claim 14 for the first time. As such, VLSI has no basis to contend that Intel waived its




                                                35
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 42 of 47




indefiniteness arguments by failing to raise those arguments sooner. 15

       Second, VLSI alleges that the claimed function for this means-plus-function term requires

“providing the operating voltage to the memory.” VLSI Br. at 21. Yet, VLSI makes no effort to

even attempt to explain how that function could be definite given that, as shown below and detailed

in Intel’s opening brief, claim 9 (from which claim 14 depends) already requires a separate

structure (a “power supply selector”) to perform the same function of supplying “the operating

voltage” to “the memory”:

              Independent Claim 9                          Dependent Claim 14 Requires
 “a power supply selector that supplies the        “The memory of claim 9, further comprising:
 first regulated voltage as the operating          … means for providing the operating voltage
 voltage of the memory”                            to the memory”

Intel Br. at 36-37. See Trustees of Columbia Univ. in City of N.Y. v. Symantec Corp., 811 F.3d

1359, 1367 (Fed. Cir. 2016) (“The claims are nonsensical in the way a claim to extracting orange

juice from apples would be, and are thus indefinite.”). 16

       Third, with respect to corresponding structure, VLSI argues that claim 14 is not indefinite

because “the specification clearly links each of three separate structures to the recited function.”


15
    VLSI filed a motion to amend its infringement contentions on November 6, 2019. Dkt. 83.
Although VLSI had not yet done so when it proposed this term for construction, or by the time the
parties filed opening briefs, in an effort to avoid burdening the Court with potential multiple rounds
of claim construction proceedings, Intel has briefed its claim 14-related arguments pursuant to the
pre-existing claim construction schedule.
16
    In the ’373 application, claim 9 (originally claim 11) did not require a “power supply selector”
or any other structure for providing “the operating voltage” to “the memory”; these structural
features instead appeared only in dependent claim 14 (originally claim 18). DX-32 [’373
Application] at 20-22 (showing claims 11 and 14); DX-33 [Issue Classification] at 1 (renumbering
claim 11 to claim 9 and claim 18 to claim 14). During prosecution, however, the applicant added
the “power supply selector” limitation to claim 9 (then claim 11), but did not make any
corresponding changes to the already-existing structural requirements of claim 14 (then claim 18).
DX-34 [Amendment] at 3-5 (showing amendment to claim 11, and no amendment to claim 18).
Because this amendment to claim 9 introduced a fundamental inconsistency between independent
claim 9 and dependent claim 14, claim 14 is indefinite.



                                                 36
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 43 of 47




VLSI Br. at 21-22 (identifying a “power supply selector,” “scalable voltage regulator,” and

“charge pump” as the “three separate structures”). But claim 14 expressly provides that the “means

for providing” (1) must be located within the claimed memory (“The memory of claim 9, further

comprising: … means for providing”), and (2) must “provid[e] the operating voltage to the

memory.” None of the three identified components meets both requirements.

       For example, VLSI relies on Figure 1 to argue that the specification discloses that the power

supply selector performs the stated function. VLSI Br. at 22-24. And as illustrated below, Figure

1 shows power supply selector 21 (in green) located within memory 18 (in blue):




DX-5 [’373 patent], Fig. 1. But as VLSI admits, in that embodiment, power supply selector 21

supplies the selected “memory operating voltage” (in red) to another component located in the

same memory: i.e., to memory array 22 (in yelow). VLSI Br. at 22 (“Both voltages are provided

to a power supply selector, which, as seen in Figure 1, in turn provides a voltage level to memory

array 22.”). Because when located within memory 18, the power supply selector does not provide




                                                37
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 44 of 47




a voltage “to the memory,” it is not clearly linked to the VLSI’s proposed claimed function. 17

       The ’373 specification also discloses alternative embodiments in which a power supply

selector may be external to memory 18. DX-5 [’373 patent], 2:58-59. Such an external power

supply selector could provide an operating voltage “to the memory.” But even in that case, the

external power supply selector would not satisfy claim 14’s other requirement for the “means for

providing” to be within the memory. Moreover, VLSI cites no disclosed embodiment in which

two different components—the power supply selector of claim 9 and the separate supplying

structure required by claim 14—both provide “the operating voltage of the memory” to the

memory. That is because there is no such embodiment. Intel Br. at 37-38.

       VLSI argues that the corresponding structure may alternatively be a scalable voltage

regulator or a charge pump. VLSI Br. at 26. For the scalable voltage regulator, VLSI relies only

on the disclosures in column 8 of the patent. Id. (citing ’373 patent, 8:16-44). But column 8

describes a scalable voltage regulator that provides a voltage to the logic, VDDlogic—not the

claimed voltage provided “to the memory,” VDDmem. DX-5 [’373 patent], 8:42-44 (“Therefore,

controller 28 may adjust VID accordingly to prevent regulator 24 [which outputs VDDlogic] from

outputting the desired voltage selected by the selected state signal.”). And importantly, claim 9

already requires a power supply selector—not a scalable voltage regulator—to provide the

operating voltage to the memory. The patent is devoid of any embodiment where both a scalable


17
    VLSI misleadingly states that “the ‘373 Patent teaches that a power supply selector ‘receives
VDDmem and VDDlogic and provides one of these to [a memory] as the memory operating
voltage.” VLSI Br. at 22 (emphasis and brackets in original). Nothing in that partially-quoted
passage, or elsewhere in the specification, refers to power supply selector 21 in Figure 1 as
providing the operating voltage “to a memory,” as VLSI’s brackets suggest. Rather, the full quote
merely states that the power supply selector is located in memory 18 and provides either VDDmem
or VDDlogic to memory array 22, also within the memory. DX-5 [’373 patent], 2:52-55 (“Memory
18 also includes a power supply selector 21 which receives VDDmem and VDDlogic and provides
one of these to memory array 22 as the memory operating voltage.”).


                                                38
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 45 of 47




voltage regulator and a power supply selector provide the operating voltage to the memory.

VDDlogic is merely an input to the power supply selector. Id., 2:52-53 (“[P]ower supply selector

21 … receives VDDmem and VDDlogic ….”).

       Likewise, the patent does not disclose a charge pump that both (1) is located in the memory,

and (2) provides the operating voltage to the memory. In support of this alleged structure, VLSI

points to column 5, lines 54-61. VLSI Br. at 26. But that disclosure says only that “VDDlogic

may be boosted during reads through the use of a charge pump.” DX-5 [’373 patent], 5:59-60. It

does not describe a charge pump that is within the memory, and that provides an operating voltage

to the memory (including alongside a separate power supply selector, also supplying the memory

with its operating voltage, as claim 9 further requires).

       Finally, for the portion of VLSI’s claimed function directed to “providing the operating

voltage to the memory at a value at least as great as the minimum operating voltage in response

to the operating value selected by the processor being below the minimum operating voltage,”

VLSI points to the embodiment described in column 8 of the patent. VLSI Br. at 25. But column

8 does not disclose a processor that selects an operating value for the operating voltage of the

memory, as claim 14 requires. Instead, the only action taken by the processor in that embodiment

is to select a “state”—not an “operating value.” DX-5 [’373 patent], 8:21-23 (“Controller 28 may

provide a selected state signal to select a DVFS state (where controller 28 may provide this signal

based on a state selected by processor 16).”).

       Instead of the processor, the ’373 patent describes how a component within controller 28

(i.e., voltage selector 42) selects the operating value of the memory’s operating voltage by using a

state signal, provided by controller 28 based on the state selected by the processor, to look up the

“selected voltage value” “(i.e., the desired voltage value for VDDlogic).” Id., 8:26-29, 8:35-36.




                                                 39
        Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 46 of 47




Then, yet another set of components within controller 28 (comparator and override 44) determine

whether the selected voltage value for VDDlogic is above the minimum operating voltage of the

memory and, if not, sends a signal “to power supply selector 21 … to select VDDmem rather than

VDDlogic to provide as the memory operating voltage to memory array 22.” Id., 8:55-58. Because

column 8 does not disclose a processor that selects the operating value for the memory’s operating

voltage, none of VLSI’s proposed structures performs the portion of VLSI’s proposed function

requiring “providing the operating voltage to the memory … in response to the operating value

selected by the processor being below the minimum operating voltage.”

       In sum, because VLSI has failed to identify any structure that the specification identifies

as both (1) located within “the memory,” and (2) performing VLSI’s claimed function of

“providing an operating voltage to the memory at a value at least as great as the minimum operating

voltage in response to the operating value selected by the processor being below the minimum

operating voltage,” the limitation should be found indefinite. See Williamson, 792 F.3d at 1352

(“If the patentee fails to disclose adequate corresponding structure, the claim is indefinite.”).

 Dated: November 18, 2019                           Respectfully submitted,

                                                    /s/ J. Stephen Ravel
 OF COUNSEL:                                        J. Stephen Ravel
                                                    Texas State Bar No. 16584975
 William F. Lee (Pro Hac Vice)                      KELLY HART & HALLMAN LLP
 Louis W. Tompros (Pro Hac Vice)                    303 Colorado, Suite 2000
 Kate Saxton (Pro Hac Vice)                         Austin, Texas 78701
 WILMER CUTLER PICKERING HALE                       Tel: (512) 495-6429
  & DORR LLP                                        Email: steve.ravel@kellyhart.com
 60 State Street
 Boston, Massachusetts 02109                        James E. Wren
 Tel: (617) 526-6000                                Texas State Bar No. 22018200
 Email: william.lee@wilmerhale.com                  1 Bear Place, Unit 97288
 Email: louis.tompros@wilmerhale.com                Waco, Texas 76798
 Email: kate.saxton@wilmerhale.com                  Tel: (254) 710-7670
                                                    Email: james.wren@baylor.edu
 Gregory H. Lantier (Pro Hac Vice)



                                                 40
      Case 1:19-cv-00977-ADA Document 84 Filed 11/18/19 Page 47 of 47




Amanda L. Major (Pro Hac Vice)                 Sven Stricker
WILMER CUTLER PICKERING HALE                   Texas State Bar No. 24110418
 & DORR LLP                                    KELLY HART & HALLMAN LLP
1875 Pennsylvania Avenue                       303 Colorado, Suite 2000
Washington DC 20006                            Austin, Texas 78701
Tel: (202) 663-6000                            Tel: (512) 495-6464
Email: gregory.lantier@wilmerhale.com          Email: sven.stricker@kellyhart.com
Email: amanda.major@wilmerhale.com
                                               Attorneys for Intel Corporation




                              CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of the foregoing document via the Court’s CM/
ECF system per Local Civil Rule CV-5(b)(1) on November 18, 2019.


                                                   /s/ J. Stephen Ravel
                                                   J. Stephen Ravel




                                             41
